Morgan, J.
Relator applied for and obtained a suspensive appeal from a judgment rendered by the judge of the Third District Court.
No complaint is made as to the sufficiency of the surety. The district judge dismissed the appeal mainly upon the ground that the matter in controversy does not exceed five hundred dollars. After granting the appeal his jurisdiction over the case, except as regards the sufficiency and legality of the bond, was gone.
The rule ordering liim to desist from any further proceeding in the case, and commanding him to send up the record to this court, is made peremptory.